DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.
Applicant’s election of Species B (Fig. 4) is acknowledged. The applicant did not indicate which claims are drawn to Species B, however, Species B as shown in Fig. 4 and described in paragraph 0021 of the specification. 
Species B does not appear to be drawn to Claims 3 and 17 (Species B is not described as containing threading), Claims 4 and 18 (Species B is not described as exhibiting a hammer drill motion), Claims 5-6 and 19-20 (Species B is not is not described as having a beak) and Claims 7 and 21 (Species B is not described as comprising an outer cutting ribbon).  
Therefore, species 3-7 and 17-21 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. These claims may be rejoined upon allowance.

Information Disclosure Statement
No IDS’ have been filed in the instant application.
Drawings
The drawings are objected to because element 11 appears are two different elements in Fig. 4, however, it is understood that element 11 is actually a single element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a cutting element” … configured for “rotation and movement across the aperture” in Claim 1, which is being interpreted as the cutter element 11 as described in paragraphs 0003 and 0021 as having an engagement feature and as also best seen in Fig. 4; 
“a mating feature” [that] “entrains the distal tip in at least one of oscillation along the longitudinal axis and rotation” in Claim 1, which is being interpreted as tapered wedge plunger 15 as set forth in paragraph 0021; and
“a cutting element” configured for “movement along the longitudinal axis to cut vascular occlusive material” in Claim 15, which is being interpreted as the cutter element 11 as described in paragraphs 0003 and 0021 as having an engagement feature and as also best seen in Fig. 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 1 is objected to because of the following informalities: the instance of “it” at line 8 of Claim 1 should instead read “the cutting element”, as the limitation “it” is not ideal language in US practice. It is best to name the actual element rather than using a pronoun.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4660267 A to Wheeler.
Regarding claim 15, Wheeler discloses a device (Figs. 1-7) for crossing a vascular occlusion, comprising inter alia: 
an outer tube (outer tube T), the outer tube defining a longitudinal axis and comprising an aperture (side facing opening S) near a distal end thereof; 

a distal tip (plug 22), the distal tip being selectively configured to be at rest when not engaged by a distal end of the cutting element (as seen in Fig. 1, the plug 22 is at “rest” as it is not being touched by inner tube I and second bearing surface 19) and to be entrained motion comprising rotation when engaged by the distal end of the cutting element (as best seen in Fig. 1 and Fig. 6, the plug 22 would have been capable of rotation independent of inner tube I, as each the outer tube T and the inner tube I are independently rotatable, even when plug 22 is engaged by the inner tube I).  
Regarding claim 16, Wheeler discloses a rotatable element (proximal seat 14) coupled to the distal tip, the rotatable element enabling the distal tip to at least rotate independently of the outer tube (proximal seat it capable of being rotated in order to rotate the plug 22)  

Allowable Subject Matter
Claim 1 appears allowable over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the claim limitations of a distal tip comprising a tapered distal end and a proximal end that comprises a mating feature, wherein the cutting element is configured to rotate and cut tissue as it moves along the longitudinal axis across the aperture until the engagement 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791